 
 
I 
108th CONGRESS
2d Session
H. R. 4673 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2004 
Mr. Kleczka introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require warning labels on consumer products containing radio frequency identification devices, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Opt Out of ID Chips Act. 
2.Disclosure of Radio Frequency Identification device in retail merchandise 
(a)In generalNot later than 6 months after the date of the enactment of this Act, the Federal Trade Commission shall promulgate a rule under section 18(a) of the Federal Trade Commission Act (15 U.S.C. 57a(a)) providing that it shall be an unfair or deceptive act or practice under section 5 of such Act (15 U.S.C. 45) to sell at retail any product containing a radio frequency identification device (RFID) unless— 
(1)such product bears a label meeting the requirements of subsection (b); and 
(2)the person purchasing such product is provided with the option of having such device removed from the product or permanently disabled at the time of purchase. 
(b)Requirement for warning labelThe product label required by subsection (a) shall— 
(1)state, at a minimum, that the product contains a radio frequency identification device, and that such device can be used to track the product and transmit unique identification information to an independent reader both before and after purchase; 
(2)notify the consumer of such consumer’s right to have such device removed from the product or permanently disabled at the time of purchase; and 
(3)be in a conspicuous type-size and location and in print that contrasts with the background against which it appears. 
(c)DefinitionIn this Act, the term radio frequency identification device (or RFID) means a device that acts as a transponder and enables data to be transmitted through a radio signal to a receiver and that is placed in a product to provide identification, tracking, or other information about the product or the consumer of the product.  
 
